November 22, 2011




                                     JUDGMENT

                        The Fourteenth Court of Appeals
   KINGWOOD PINES HOSPITAL, LLC, HORIZON HEALTH CORPORATION,
    PSYCHIATRIC SOLUTIONS, INC. AND YOLANDA BASSETT, Appellants

NO. 14-11-00050-CV                        V.

            R. GOMEZ, INDIVIDUALLY AND A/N/F OF V.G., Appellee
                             ____________________
       This cause, an appeal from the judgment in favor of appellee, R. Gomez,
Individually and A/N/F of V.G., signed December 28, 2010, was heard on the transcript
of the record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court's opinion.

       We order appellee, R. Gomez, Individually and A/N/F of V.G., jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.